Exhibit 10.2

 

LOGO [g797579ex10_2pg001.jpg]

Centrus Energy Corp.

2014 Post-Restructuring Incentive Plan

(Annual Awards, Long-Term Incentive Cash Awards, Equity Awards)

 

I. PURPOSE

The purpose of this 2014 Post-Restructuring Incentive Plan (the “2014 Incentive
Plan” or “Plan”), is to motivate executives and other key employees of Centrus
Energy Corp. and its affiliates (collectively, the “Company”) to make
extraordinary efforts to increase the value of the Company’s Shares and to
achieve goals that are important to the Company in 2014 and beyond. The Plan
arises under and is subject to the terms of the Centrus Energy Corp. 2014 Equity
Incentive Plan, as may be amended and/or restated from time to time (the “Equity
Incentive Plan”). In the event of a conflict or inconsistency between the terms
of this Plan and the terms of the Equity Incentive Plan, the Equity Incentive
Plan shall control. If not otherwise defined herein, capitalized terms within
this Plan shall have the same meaning as provided under the Equity Incentive
Plan.

 

II. EFFECTIVE DATE

The Plan’s effective date (“Effective Date”) is the date on which the plan of
reorganization of the Company takes effect following entry of the order of
confirmation by the United States Bankruptcy Court for the District of Delaware
(“Bankruptcy Court”) with respect to the Company’s voluntary Chapter 11 case
filed on March 5, 2014 (the “Chapter 11 Case”).

 

III. OVERVIEW

The Plan provides for three types of Awards to be granted in 2014: an Annual
Incentive Award (“Annual Award”) payable in cash, a Long-Term Incentive Cash
Award (“LT Incentive Cash Award”), and an Option Award.

 

IV. PLAN OPERATION

A. Eligibility for Participation - The initial 2014 Incentive Plan participants
for Annual Awards, LT Incentive Cash Awards and Option Awards as of the
Effective Date are shown in the chart in Exhibit 1 for each type of Award.

V. ANNUAL AWARDS and LT INCENTIVE CASH AWARDS

A. Target Awards – The Performance Period for Annual Awards shall be the period
from the Effective Date through December 31, 2014. The Performance Period for LT
Incentive Cash Awards shall be the period from the Effective Date through the
date set by the Committee at the time it sets Performance Goal(s) for the LT
Incentive Cash Awards, which shall be not sooner than December 31, 2014, and not
later than 36 months after the Effective Date.

1. The target Annual Award under the Plan for the applicable Performance Period
(the “Target Annual Award”) shall be as set forth in Exhibit 1. Notwithstanding
the foregoing, if the



--------------------------------------------------------------------------------

third quarter 2014 award under Part A of the Quarterly Incentive Plan has not
been paid as of the Effective Date, the Target Annual Award shall be 50% of the
percentage shown in the chart in Exhibit 1, and if the third quarter 2014 award
under Part A of the Quarterly Incentive Plan has been paid as of the Effective
Date, the Target Annual Award shall be 25% of the percentage shown in the chart
in Exhibit 1. The Annual Award is intended to supersede Part A of the Company’s
Quarterly Incentive Plan for the third quarter of 2014 if the third quarter
award under Part A of the Quarterly Incentive Plan has not been paid as of the
Effective Date, and accordingly if the third quarter award under Part A of the
2014 Quarterly Incentive Plan has not been paid by the Effective Date, any third
quarter or later quarter awards shall be cancelled.

2. The target Long-Term Incentive Cash Award under the Plan for the applicable
Performance Period (the “Target LT Cash Award”) shall be as set forth on Exhibit
1. Notwithstanding the foregoing, if the third quarter 2014 award under Part B
of the Quarterly Incentive Plan has not been paid as of the Effective Date, the
Target LT Incentive Cash Award shall be 50% of the percentage shown in the chart
in Exhibit 1, and if the third quarter 2014 award under Part B of the Quarterly
Incentive Plan has been paid as of the Effective Date, the Target LT Incentive
Cash Award shall be 25% of the percentage shown in the chart in Exhibit 1. The
LT Incentive Cash Award is intended to supersede Part B of the Company’s
Quarterly Incentive Plan for the third quarter of 2014 if the third quarter
award under Part B of the Quarterly Incentive Plan has not been paid as of the
Effective Date, and accordingly if the third quarter award under Part B of the
2014 Quarterly Incentive Plan has not been paid by the Effective Date, any third
quarter or later quarter awards shall be cancelled.

3. Nothing herein shall cancel any obligation of the Company to pay the
Quarterly Incentive Plan Part A and Part B award payment(s) for the first and
second quarters of 2014, which shall be paid, if at all, pursuant to the terms
of the Quarterly Incentive Plan governing Part A and Part B awards, subject to
any required court approval.

B. Performance Goals – Performance Goals shall be designated from among the
various performance criteria under the 2014 Equity Incentive Plan.

1. The Performance Goal for the Performance Period for Target Annual Award is:

 

  •   Secure a commitment in 2014 that will continue the American Centrifuge
Program for at least one year beyond September 2014 on a basis that will
maintain a domestic enrichment capability using the American Centrifuge
technology while preserving the optionality for future commercialization,
provided that Centrus Energy Corp. retains a material ownership interest or
material contractual role, directly or through its affiliates, in such program
during the period.

2. One or more Performance Goals for the Performance Period for the Target LT
Cash Award shall be set by the Committee as soon as reasonably practical after
the Effective Date, but no later than 60 days after the Effective Date. Such
Performance Goals may, in the Committee’s discretion, include a threshold level
of performance, below which no LT Incentive Cash Award will be paid, and a
maximum level of performance at which 125% of the Target LT Incentive Cash Award
may be paid. The Committee may provide for interpolation for performance between
threshold and target performance and between target and maximum performance.

 

2



--------------------------------------------------------------------------------

C. Certification of Performance—

1. Annual Award. Following the completion of the Performance Period for the
Annual Award, the CEO will review the achievement of the Performance Goal and
will advise the Committee of the level of performance (except in the case of the
Annual Award for the CEO, in which case the Committee will determine the
achievement level), with appropriate supporting documentation. The Committee
will certify the level of achievement of the Performance Goal and the amount of
the Annual Award to be paid to each participant.

2. LT Incentive Cash Award. During the Performance Period for the LT Incentive
Cash Award, the CEO will monitor the level of achievement of the Performance
Goal(s) and will periodically advise the Committee of the level of performance
(except in the case of the LTI Incentive Cash Award for the CEO, in which case
the Committee will determine the achievement level), with appropriate supporting
documentation. Within 60 days after attainment of the Performance Goal(s), or,
if the Performance Goal(s) have not previously been met, within 60 days after
the end of the applicable Performance Period, the Committee will certify the
level of achievement of the applicable Performance Goal(s) and, based on the
level of achievement, the amount of the LT Incentive Cash Award to be paid to
each participant. In the case of multiple Performance Goals that extend beyond
December 31, 2014, such certification shall occur for a particular Performance
Goal as such Performance Goal is achieved and shall not be held pending
achievement of all Performance Goals.

D. Time and Form of Payment – Annual Awards and LT Incentive Cash Awards will be
paid only following the Committee’s certification of the level of attainment of
the applicable Performance Goal(s), and except as expressly provided in Section
V.E. below, such payment will be conditioned on the participant’s continued
employment with the Company on the payment date. Such Awards, when earned, will
be paid in cash in a lump sum, subject to applicable withholding and subject to
Section 19.1 of the Equity Incentive Plan, including any compensation recovery
or “clawback” policy the Company may have in effect at the time the Award is
paid.

1. Annual Awards. Payment of Annual Awards, to the extent earned, will be made
as soon as possible after the Committee’s certification of the level of
attainment of the applicable Performance Goal after the end of the applicable
Performance Period, but in no event earlier than January 1, 2015 or later than
the 15th day of the third month beginning after the end of the applicable
Performance Period.

2. LT Incentive Cash Awards. Payment of LT Incentive Cash Awards, to the extent
earned, will be made as soon as possible after the Committee’s certification of
the level of attainment of the applicable Performance Goal after the end of the
applicable Performance Period with respect to such Performance Goal, and shall
be paid no sooner than the first day following the end of the Performance Period
over which the LT Incentive Cash Award is earned and no later than the 75th day
following the end of such Performance Period (in the event that the period
pursuant to which the LT Incentive Cash Award could be paid spans more than one
calendar year, the payment shall be made in the later calendar year) (the “LTI
Regular Payment Date”).

 

3



--------------------------------------------------------------------------------

E. Effect of Termination of Service

 

1. Death or Disability. If a participant’s employment is terminated due to death
or Disability prior to payment of an Annual Award or a LT Incentive Cash Award,
the participant (or beneficiary, in the case of death) will be entitled to
payment of a pro rated portion of the applicable outstanding Award of the
participant, within 60 days of such termination, without regard to actual
performance (i.e., as though the Performance Goal(s) had been attained at the
target level). The amount paid will be the participant’s Target Annual Award and
the Target LT Incentive Cash Award for the Performance Period, multiplied by a
fraction (the “Pro-ration Fraction”), the numerator of which is the number of
days the participant was employed by the Company during the applicable
Performance Period and the denominator of which is the number of days in the
applicable Performance Period.

 

2. Termination without Cause. If a participant’s employment is terminated due to
involuntary separation from service by the Company other than for Cause or if a
participant has a separation from service for Good Reason (as defined below)
prior to the payment of an Award, then, the Award shall be paid as follows:

 

  •   A pro rata portion of the Annual Award shall be paid consistent with the
Company’s Executive Severance Plan as a “Prorated Performance Bonus” payable
thereunder.

 

  •   Except as provided below in connection with a Change in Control, the
participant will be entitled to payment of a pro-rated portion of the LT
Incentive Cash Award, based on actual performance. The amount payable shall be
the amount of the Award that would have been paid based on actual performance
had the participant remained in employment, multiplied by the Pro-Ration
Fraction. The pro-rated Award shall be paid at the same time as Awards are paid
to participants who remain in employment, subject to the participant’s execution
(without revocation) of a general release of claims in substantially the form
provided under the Company’s Executive Severance Plan on the LTI Regular Payment
Date.

 

3. Other Termination of Employment. If the participant incurs a termination of
employment for any other reason (not set forth above) prior to payment of an
Annual Award or a LT Incentive Cash Award, including a voluntary termination of
employment, retirement or termination for Cause, such unpaid Award will be
forfeited.

 

4.

Change in Control. Notwithstanding anything herein or the Executive Severance
Plan to the contrary, if a participant’s employment is involuntarily terminated
by the Company other than for Cause or is terminated by the participant for Good
Reason (as defined below), in either case within three months prior to or within
one year following a Change in Control, the Committee will immediately vest and
pay out (i) the Annual Award on the 60th day following such termination as
though the applicable Performance Goals had been achieved at the target level
and (ii) the LT Incentive Cash Award on the LTI Regular Payment Date based on
actual performance through the date of termination as determined by the
Committee, and any Performance Goals not attained shall result in the forfeiture
of the LT Incentive Cash Award attributable to such unattained Performance
Goals. The payment of any such Award shall be subject to the participant’s
execution (without revocation) of a

 

4



--------------------------------------------------------------------------------

  general release of claims in substantially the form provided under the
Company’s Executive Severance Plan. For purposes of this 2014 Incentive Plan,
“Good Reason” shall have the same meaning defined for that term in the Company’s
Executive Severance Plan, whether or not the individual is a participant in such
Executive Severance Plan.

VI. OPTION AWARD - The Committee shall determine for each individual eligible
for an Option Award as shown in the chart in Exhibit 1 the number of options
granted, such grant to be made as soon as reasonably practical after the
Effective Date, but no more than 60 days after the Effective Date. Thereafter,
the Committee may from time to time designate additional option grantees or
additional option grants, and (in either case) the number of options granted. A
participant’s Option Award under the Plan, if any, shall be subject to the terms
and conditions of the Equity Incentive Plan and the applicable award agreement.

VII. ADMINISTRATIVE MATTERS

A. 409A Matters. Annual Awards payable under this plan are intended not to be
deferred compensation within the meaning of Section 409A of the Code, and the
2014 Incentive Plan will be administered and interpreted to be consistent with
that intention. Annual Awards that are earned will in no event be paid later
than the 15th day of the third month after the later of the last day of the
calendar year or the last day of the fiscal year in which they are earned. LT
Incentive Cash Award shall be treated as deferred compensation within the
meaning of Section 409A of the Code, and the 2014 Incentive Plan will be
administered and interpreted to be consistent with that intention. In that
regard, in the event that the participant is a “specified employee” within the
meaning of Section 409A at the time of the termination (other than due to
death), then notwithstanding anything contained in this 2014 Incentive Plan to
the contrary, the LT Incentive Cash Award shall be delayed and paid on the first
business day following the date that is six months following the date of
participant’s termination of employment, or earlier upon such participant’s
death. Each payment payable under this 2014 Incentive Plan that is considered to
be deferred compensation subject to Code Section 409A is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

B. Effect of Awards on Other Benefits. An Annual Award, to the extent earned,
but not a LT Incentive Cash Award, will, as reasonably determined by the
Committee in good faith, be considered in the definition of pay used to
determine, as applicable: (1) the participant’s severance benefits under the
Centrus Energy Corp. Executive Severance Plan or any other severance plan in
which he or she participates, (2) the participant’s severance benefits under his
or her change in control agreement with the Company, (3) the participant’s
benefits under the USEC Inc. 1999 Supplemental Executive Retirement Plan, as
amended and restated effective November 1, 2010, the USEC Inc. 2006 Supplemental
Executive Retirement Plan, as amended and restated effective January 1, 2008,
the USEC Inc. Pension Restoration Plan, as amended and restated effective
January 1, 2008, and the Employees’ Retirement Plan of USEC Inc., as amended and
restated effective January 1, 2011, in each case as such plans are amended and
may be further amended and/or restated from time to time or any successor plan,
and (4) group variable universal executive life insurance. Except as provided
above in this Section VII.B, amounts payable to any participant under the Plan
shall not be taken into account in computing the participant’s compensation for
purposes of determining any pension, retirement, death or other benefit under
any pension, retirement, profit-sharing, bonus, insurance or other employee
benefit plan of the Company, except as such other plan or agreement shall
otherwise expressly provide.

 

5



--------------------------------------------------------------------------------

C. 2014 Quarterly Incentive Plan. Effective as of the Effective Date, the 2014
Quarterly Incentive Plan shall terminate and no further awards shall be paid
under it.

 

6



--------------------------------------------------------------------------------

 

LOGO [g797579ex10_2pg007.jpg]

EXHIBIT 1

Participants in the Annual Award and Long-Term Incentive Cash Award for 2014.

The following shall be participants based on their titles: President/ CEO,
Senior Vice Presidents, Vice Presidents. Key Employees will be individually
designated from time to time by the Committee on the recommendation of the CEO.

Target Award levels for the Annual Award and Long-Term Incentive Cash Award and
Number of Option Awards for 2014

 

Executive Level

   Target Annual
Award*   Target LT
Incentive Cash
Award*   LT Incentive
Option
Award

President/CEO

   70%   70%   TBD

Senior Vice Presidents

   70%   70%   TBD

Vice Presidents

   36%-60%   36%-60%   TBD

Key Employees

   18%-36%   15%-36%   N/A

 

* The target shall be the indicated percentage of base salary as in effect on
the Effective Date (or if later, the date an individual is designated as a
participant).

Participants Joining after the Effective Date

If, due to special circumstances, an employee who is not at one of the levels
set forth in the chart above and who is not subject to Section 16 of the
Securities Exchange Act of 1934 becomes eligible to participate in the Plan, the
applicable target percentage of base salary for such individual will be
determined by the CEO, as approved by the Committee, but will not exceed the
maximum target percentage for the Vice President level as shown in the chart
above. Such target percentage shall be adjusted as provided in Section V.A.1. or
Section V.A.2. of the Plan, as applicable.

If an employee becomes eligible to participate in the Annual Award and/or the LT
Incentive Cash Award for 2014 after the Effective Date, the employee’s target
Annual Award and/or Target LT Incentive Cash Award, as adjusted under Section
V.A.1. or V.A.2. of the Plan will be also prorated by the Pro-ration Fraction.